internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to plr-122708-98 cc dom p si date date legend company company company company d1 country dear this letter responds to a letter by your authorized representative dated date and subsequent correspondence on behalf of company requesting an extension of time to file form_8832 entity classification election allowing company’s wholly owned foreign_subsidiary company to be disregarded for federal_income_tax purposes under sec_301_7701-3 of the procedure and administration regulations effective for the taxable_year beginning d1 facts according to the information submitted company a domestic_corporation is the parent of wholly-owned company a country entity company is the parent of wholly-owned company a country entity and company is the parent of wholly- owned company a domestic_corporation company and company desire to file consolidated federal tax returns but in order to do so company and company must be disregarded for united_states federal_income_tax purposes company timely filed form_8832 entity classification election electing to be classified as a disregarded plr-122708-98 entity for the taxable_year beginning d1 however company did not timely file form_8832 company has therefore requested a ruling under sec_301_9100-1 and sec_301_9100-3 that company be granted an extension of time to file form_8832 effective for the taxable_year beginning d1 company has made the following representations first company represents that company was not insolvent during the taxable_year beginning d1 second with regard to any dual consolidated losses that company might have company represents that it will comply with the rules under sec_1503 and sec_1_1503-2 third company represents that it will file an amended consolidated_return consistent with the treatment of company and company as disregarded entities fourth company represents that both company and company will comply with the regulations under sec_332 and the regulations under sec_367 finally company represents that no election under sec_338 was made in the acquisition of any of the above mentioned subsidiaries law sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity chooses to be classified initially as other then the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is classified as an association if all members have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief will be granted when the plr-122708-98 taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result company and company are granted an extension until days following the date of this letter to file the form_8832 effective as of d1 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code furthermore no opinion is expressed concerning the amount of income if any reportable by company under the provisions of sec_951 and sec_956 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office this letter is being sent to you the taxpayer and copies are being sent to your authorized representatives sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
